Citation Nr: 1141759	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-25 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hand, thumb, and finger disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to June 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2010 for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current osteoarthritis of his hands, thumbs, and fingers is related to service trauma.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hand, thumb, and finger traumatic arthritis disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1154(b), VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by combat service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  See also 38 C.F.R. § 3.304(d).

The Veteran is a former air combat Veteran who contends that his osteoarthritis of his hands, thumbs, and fingers is a result of service.  He has attributed it to falling off of an airplane wing, 7 feet to the ground, and breaking his fall with his hands; and also to catching a 20-pound flight briefcase while doing so.  His representative has also advanced the contention that the disability is related to manning a 50 cal. machine gun during service. 

No pertinent complaints, treatment, or diagnoses are shown in the Veteran's service treatment records and the Veteran's hands, thumbs, and fingers were normal on service discharge examination in June 1945.  The Veteran first claimed thumb problems in September 2006.  Degenerative changes of his interphalangeal joints of his hands were found on VA X-rays in February 2008.

An October 2008 letter from a service comrade indicates that the Veteran had always had trouble with his right hand from the war years.  (Service connection is in effect for right wrist ulnar avulsion fracture residuals.)

On QTC examination in December 2008, the Veteran indicated that thumb problems and hand deformities had existed since 1945 and were due to an injury from falling off a wing of an.  Clinical findings included swollen joints.  X-rays revealed mild advanced polyarticular osteoarthritis of the interphalangeal joints and moderate osteoarthritis of the first carpometacarpal joints and mild changes of the metacarpophalangeal joints.  The diagnoses were osteoarthritis of the thumbs and post-traumatic osteoarthritis of the wrists, hands, and fingers.  

On VA examination in August 2010, the Veteran described his service injury and stated that his condition had been progressively worse since then.  The examiner examined the Veteran's hands, thumbs, and fingers, and did a comparison study of X-rays from 2008 and 2010.  The X-rays showed severe demineralization of the hands and interphalangeal joints of the thumbs, as well as moderate to severe degenerative changes in the interphalangeal joints of the fingers, all consistent with osteoarthritis change.  The impressions were continued severe demineralization and probable age related osteoarthritis changes.  The examiner stated that the degenerative disease of the Veteran's fingers was not caused by or related to his original fall off the wing of a plane in service.  Instead, it was osteoarthritis of aging.  

The Board obtained a Veteran Health Administration (VHA) medical opinion in August 2011.  The examiner was familiar with the circumstances of the Veteran's case and stated that although there was no radiographic evidence of hand injuries at the time of the Veteran's in-service fall off the wing of a plane, there could still be a causal relationship between the fall at that time and progressive arthritis of the Veteran's hands and wrists.  He stated that post-traumatic arthritis could occur at any time in one's lifetime and that it commonly occurred a few years after an injury to a joint.  The examiner stated that it was at least as likely as not that the Veteran's current disabilities of his hands, thumbs, and fingers are causally related to falling of an airplane wing and/or his duties firing 50 cal. machine gun. 

The evidence in this case is somewhat equivocal.  The examiner in December 2008 felt that the Veteran had post-traumatic osteoarthritis of his wrists, hands, and fingers, and the examiner in 2011 felt that it was at least as likely as not that the Veteran's current disabilities of his hands, thumbs, and fingers were causally related to falling of an airplane wing and/or his duties firing the .50 cal. machine gun.  While the August 2010 medical opinion is to the effect that the Veteran had osteoarthritis of aging.  The fact of the fall off the airplane wing is not in dispute, and service connection is already in effect for a wrist injury.  It appears that the 2011 opinion regarding secondary service connection is also favorable to the Veteran.  Although the medical evidence as to causation is conflicting in this case, the Board believes that the positive evidence is at least in a state of equipoise with the negative evidence.  As such, the law provides that reasonable doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Service connection is therefore warranted.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in September 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.



ORDER

Service connection for bilateral hand, thumb, and finger traumatic arthritis is warranted.  The appeal is granted. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


